Title: From James Madison to William Eustis, 17 May 1803
From: Madison, James
To: Eustis, William


Dear Sir
Washington May 17. 1803
I have duly recd. your favor of the 11th. inst. on the subject of Mr. Savage, & inclosing a letter to you from him.
If Mr. Savage refers, as is presumed, to a claim of compensation for his services, beyond the commission allowed him, it is not understood that any law is in force which would justify the Executive in yielding to this claim. The interposition of Congress alone, can therefore avail him; & of the chance for that you can yourself judge. It would certainly weigh agst. him, that no promise or expectation of a salary has ever been held out to him.
With respect to a commercial agency at Jamaica, it is pretty certain that some such provision will be called for, as far [as] the British Government will permit it, in case war should be renewed. Mr. Savage’s pretensions will of course be taken into comparison, but it is not impossible that the scale may be turned agst. him by the recommendation of Citizenship, if that advantage should be found in a competitor, having other pretensions ballancing those of Mr. Savage. I make this remark without having in the smallest degree prejudged the case; and what is of more consequence, without having made it the subject of any communication to the President. With very great esteem, I am Dr. Sr. yr. obedt. st
James Madison
 

   
   RC (PPRF).



   
   Letter not found.


